Citation Nr: 1123611	
Decision Date: 06/22/11    Archive Date: 06/28/11

DOCKET NO.  08-09 633A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

Entitlement to a temporary total rating under 38 C.F.R. § 4.30 (2010) based upon convalescence from a June 2007 left wrist ganglionectomy.


REPRESENTATION

Veteran represented by:	New Hampshire State Veterans Council


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1992 to November 1997.

This matter comes before the Board of Veterans' Appeals (Board), on appeal of an October 2007 rating decision of the Manchester, New Hampshire Regional Office (RO) of the Department of Veterans Affairs (VA).  


FINDING OF FACT

The Veteran is not service-connected for left wrist ganglionectomy.


CONCLUSION OF LAW

The criteria for a temporary total rating for convalescence have not been met. 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.30 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board will discuss the relevant law which it is required to apply.  This includes statutes published in Title 38, United States Code ("38 U.S.C.A."); regulations published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (Implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (The Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction.  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

Duties to Assist and Notify

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA). See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2009).  The regulations implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  Under VCAA, VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim. 38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

After having reviewed the record on appeal, the Board concludes that the notice requirements of the VCAA have been satisfied.  The notice and assistance provisions of the VCAA should be provided to a claimant prior to any adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The RO sent the Veteran a letter in July 2007, which informed him of the requirements needed to establish entitlement to a temporary total rating based on a period of convalescence.  The Veteran also was informed in this letter as to how a disability rating and effective date would be assigned if his claim was granted, in compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  This letter was sent prior to the initial adjudication.

VA also has a duty to assist a veteran in obtaining evidence necessary to substantiate a claim.  The Veteran's service treatment records, VA medical records, private medical records, and lay statements have been associated with the claims file.  Since, as detailed below, the claim must be denied as a matter of law, further assistance is unlikely to assist the Veteran in substantiating entitlement to a temporary total rating.  As such, the Board finds that VA has complied with the VCAA's notification and assistance requirements.

The Veteran and his representative have not made VA aware of any additional evidence that needs to be obtained in order to fairly decide his claim.  The Board finds that the duty to assist has been met and the record, as it stands, includes sufficient competent evidence to decide the claims.  See 38 C.F.R. § 3.159(c)(4).  Under these circumstances, no further action is necessary to assist the Veteran.

In sum, the record reflects that the facts pertinent to the claims being decided have been properly developed and that no further development is required to comply with the provisions of the VCAA or the implementing regulations.  That is to say, "the record has been fully developed," and it is "difficult to discern what additional guidance VA could [provide] to the Veteran regarding what further evidence he should submit to substantiate his claim." Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).   Accordingly, the Board will adjudicate the claim on the merits.

Temporary Total

A temporary total disability rating (100 percent) will be assigned without regard to other provisions of the rating schedule when it is established by report at hospital discharge (regular discharge or release to non-bed care) or outpatient release that entitlement is warranted under 38 C.F.R. § 4.30, effective the date of hospital admission or outpatient treatment and continuing for a period of one, two, or three months from the first day of the month following such hospital discharge or outpatient release.  38 C.F.R. § 4.30 (2010).

A total rating will be assigned under 38 C.F.R. § 4.30 if treatment of a service-connected disability resulted in (1) surgery necessitating at least one month of convalescence; (2) surgery with severe post-operative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches; or (3) immobilization by cast, without surgery, of one major joint or more. Id.

The Court has held that notations in the medical record as to the Veteran's incapacity to work after surgery must be taken into account in the evaluation of a claim brought under the provisions of 38 C.F.R. § 4.30.  Felden v. West, 11 Vet. App. 427, 430 (1998); Seals v. Brown, 8 Vet. App. 291, 296- 297 (1995).

The Court has defined convalescence as "the stage of recovery following an attack of disease, a surgical operation, or an injury" and recovery as "the act of regaining or returning toward a normal or healthy state." Felden v. West, 11 Vet. App. 427, 430 (1998).  Furthermore, the Court has noted that the term "convalescence" does not necessarily entail in-home recovery.

The Veteran has claimed entitlement to a temporary total rating for a period of convalescence following a June 2007 left wrist ganglionectomy.

Although the Veteran is in receipt of service connection for limitation of motion of the left wrist, he is not in receipt of service connection for a ganglion or ganglionectomy of the left wrist: the April 1998 rating decision, and the results of the February 1998 VA examination upon which that decision was based, reveal that the Veteran did not have any left wrist ganglion at that time; service connection was granted solely on the basis of limitation of motion and the rating decision refers to the Veteran's in-service left wrist overuse injury.  

As such, the Veteran does not meet the criteria for entitlement to a temporary total rating under C.F.R. § 4.30:  the June 2007 ganglionectomy does not constitute treatment of a service-connected disability.  The claim must be denied as a matter of law.






(CONTINUED ON NEXT PAGE)
For the foregoing reason, the preponderance of the evidence is against the Veteran's claim.  The benefit-of-the-doubt doctrine is therefore not applicable and the claim for a temporary total rating based upon convalescence from June 2007 left wrist ganglionectomy must be denied.  See 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. at 55-57.


ORDER

A temporary total rating based upon convalescence from a June 2007 left wrist ganglionectomy is denied.




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


